 Case 1:15-cr-00245-TSE Document 49 Filed 06/19/20 Page 1 of 10 PageID# 257



                   IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

UNITED STATES OF AMERICA

v.                                                     Case No.: 1:15CR245-001

ALEKSEI YURIEVICH BURKOV,                              Hon. T.S. Ellis III

                       Defendant.

      DEFENDANT’S POSITION WITH RESPECT TO SENTENCING FACTORS


COMES NOW the defendant, ALEKSEI YURIEVICH BURKOV, by counsel, and in accord

with 18 U.S.C. § 3553(a) and the United States Sentencing Commission Guidelines Manual

respectfully files his position with respect to sentencing factors.

                 CORRECTIONS, CHANGES AND ADDITIONS TO PSIR

       Defendant has reviewed the preliminary presentence report (“PSR”) and any corrections

noted have been made. However, attached hereto are several items as additional submissions for

the Court’s consideration – a statement by Defendant dictated to counsel during a video

conference (Attachment 1); and letters from Defendant’s mother and sisters (Attachments 2-4).

                                          OBJECTIONS

       There are no objections to the Presentence Report and the Probation Officer’s

calculations as to sentencing factors and the resultant applicable sentencing guideline calculation.

                                 SUMMARY OF ARGUMENT

       The Defense agrees with the government that the Probation Officer’s calculations are

technically correct, resulting in an Offense Level Total of 39 and a Criminal History Category I,

resulting in a Guideline Range of 262 to 327 months. In fact, the guidelines as calculated adopt


                                                  1
 Case 1:15-cr-00245-TSE Document 49 Filed 06/19/20 Page 2 of 10 PageID# 258



the factors agreed to in the Plea Agreement. The counts of conviction pursuant to the plea in this

case allow a maximum 180 month sentence to be imposed. Defendant’s position is, however,

that manner of the calculation of the loss amount for guideline purposes and the 18 U.S.C.

§3553(a) factors most relevant in this case suggest that the Court should consider a much lower

sentence than the combined statutory maximum sentence allow. Even a sentence of 180 months

is excessive and this Court certainly has discretion to order a variance if the Court does not

believe that the Sentencing Guidelines provide for a fair sentence. See, e.g., Spears v. United

States, 555 U.S. 261 (2009); Gall v. United States, 552 U.S. 38 (2007); Kimbrough v. United

States, 552 U.S. 85 (2007); Pepper v. United States, 131 S.Ct. 1229 (2011); Williams v. New

York, 337 U.S. 241 (1949), United States v. Pauley, 511 F.3d 468 (4th Cir. 2007).

                CHRONOLIGICAL AND PROCEDURAL BACKGROUND

       The genesis of this case could be regarded as starting with the death of Defendant’s father

in 2004 at age 53 when Aleksei was 13 or 14 years of age. Due to his father’s death, the family

entered into difficult times and Aleksei reports that he was depressed for a couple of years.

While he reported his childhood was normal, after his father’s death the family’s financial

situation deteriorated and was anything but normal. In time, as a young teenager, he was greatly

influenced by older people he had met through the internet.

       Defendant makes no excuse, however, when as a young adult, he continued to engage in

criminal conduct involving the world of computers - the conduct for which he has pled guilty and

is laid out in the Statement of Facts. He is extremely remorseful for his conduct and the

decisions he made.




                                                 2
 Case 1:15-cr-00245-TSE Document 49 Filed 06/19/20 Page 3 of 10 PageID# 259



                  DISCUSSION OF SPECIFIC SENTENCING FACTORS

            Specific Offense Characteristics - §2B1.1 – Larceny, Embezzlement

                                  And Other Kinds of Theft:

       The probation officer has correctly assessed the Base Offense Level for Defendant’s

offense at 6, pursuant to §2X1.1(a) and §2B1.1. See PSR, ¶29. The guideline calculations subject

to a two-level enhancement because a substantial part of the scheme was committed from outside

the United States, and a further two-level enhancement because the offense involved trafficking

of an unauthorized access device. See PSR, ¶42, 43. The most significant enhancement applied

in this case involves the loss amount. The loss is assessed a twenty-four level enhancement

pursuant to §2B1.1(b)(1)(L) because the offense caused losses in excess of $65 million, but less

than $150 million, see PSR, ¶5 and 39. These guidelines were stipulated as applicable in this

case, however, the question for this Court to address is whether these guideline enhancements are

fairly imposed on Mr. Burkov.

                           §2B1.1(b) - Loss Amount Enhancement

       As the most significant Guideline element in this case, Under §2B1.1, Defendant is

subject to an enhancement of twenty-four levels because the presumptive loss amount suffered

by the credit card companies total more than $65 million but less than $150 million. See

§2B1.1(b)(1)(M). This figure is based upon a default figure of $500.00 per access device as

contained in the Statement of Facts and as permitted by the $500 per access device calculation

suggested by §2B1.1, Application Note 3(F)(i) and not upon any actual loss figure. Frankly, the

Sentencing Commission appears to present no empirical data that supports the Loss Amount

Table provided in §2B1.1(b)(1) and statistics assembled by a recent survey of fraud sentencing

and by the Sentencing Commission itself suggest that this enhancement fails to account for



                                                3
 Case 1:15-cr-00245-TSE Document 49 Filed 06/19/20 Page 4 of 10 PageID# 260



national experience. While restitution is mandatory in this case, at the drafting of this pleading

there has been a claim from a single card company - Capital One Bank - in the amount of

$7,000.85, rendering the appropriateness of a sentence based on over $65 million in losses highly

suspect. Though the Loss Amount Table has been updated periodically to account for inflation,

there is no explanation for why offenders whose crimes involve losses of $65 million should be

treated the same as those whose crimes cost victims $25,000,000, let alone why any of their

calculations are what they are. And without presenting any basis for computing the loss amount

in a case like Mr. Burkov’s - at $500 per access device - this Court should not impose a sentence

based on a loss estimate this high. Federal sentencing should not be imposed on the basis of

such a speculative determination.

       The Sentencing Commission realizes that they have a problem, noting in Application

Note 20(C) that “there may be cases in which the offense level determined under this guideline

substantially overstates the seriousness of the offense”. Courts across the nation apparently

agree – in a 2017 study published in the Iowa Law Review, it is observed that the actual average

sentences imposed nationwide pursuant to §2B1.1 are below the guideline minimum at every

point on the Loss Amount Chart, and have been since Booker. See, e.g., Mark W. Bennett, et. al.,

Judging Federal White-Collar Fraud Sentencing: An Empirical Study Revealing the Need for

Further Reform, 102 Iowa L. Rev. 939 (2017) at 960-962. Available at:

https://ilr.law.uiowa.edu/print/volume-102-issue-3/judging-federal-white-collar-fraud-

sentencing-an-empirical-study-revealing-the-need-for-further-reform/.

       A sentence of 180 months based on the counts of conviction presents a stark departure

from §2B1.1 sentences generally. The Sentencing Commission reported 2 years ago that of 6,029

fraud cases reported to the Commission in FY 2017, with an average loss of $6,100,603, resulted



                                                 4
 Case 1:15-cr-00245-TSE Document 49 Filed 06/19/20 Page 5 of 10 PageID# 261



in average sentences of 26 months. See “Overview of Federal Criminal Cases – Fiscal Year

2017”. For the fiscal year ending September 30, 2019, mean sentences in fraud cases ran from

22 months (Criminal History Category I) to 40 months (Criminal History Category VI). See U.S.

Sentencing Commission, 2019 Sourcebook of Federal Sentencing Statistics, at Table 27.

(Attachment 5). The full sourcebook available at: https://www.ussc.gov/research/sourcebook-

2019.

        As the Supreme Court noted in Kimbrough v. United States, 552 U.S. at 109, the

Sentencing Commission has a distinctive, institutional role of basing its determinations on

empirical data and national experience; by imposing an enhancement regardless of knowledge or

intent it is difficult to imagine how this enhancement “reflect[s] a rough approximation of

sentences that might achieve [18 U.S.C.] §3553(a)’s objectives.” It is difficult to see how

empirical data and national experience do not demand a significant variance from the guidelines.

In cases like this one, a policy-based variance from such a guideline is not subject to “closer

review” and is “not suspect.” See Kimbrough, 552 U.S. at 109, Spears v. United States, 555 U.S.

261 at 264 (2009), Rita v. United States, 551 U.S. 338 at 348 (2007). We respectfully ask that the

Court ignore this enhancement and grant a significant departure because of this failure to fairly

differentiate Mr. Burkov from other offenders.

                      §2B1.1(b)(10)(B) -A Substantial Part of the Scheme
                         Was Committed Outside the United States

        A two-level enhancement has been levied against Mr. Burkov because the scheme at the

heart of this case was committed from Russia. Of course, that’s where the defendant lived his

entire life. While the facts to make a prima facie case for this enhancement are agreed to and

frankly undisputable, the fact of the matter is that there is nothing that differentiates Mr.

Burkov’s conduct from what ordinary credit card fraudsters and hackers do in the United States

                                                  5
 Case 1:15-cr-00245-TSE Document 49 Filed 06/19/20 Page 6 of 10 PageID# 262



every day. This enhancement merely treats foreigners more harshly than home-grown offenders

based on the country of their residence. Given the significant advantages American citizens have

in the criminal justice system, such as a familiarity with the law, proximity to family and friends,

the ability to communicate in English and access to programs in the Bureau of Prisons that

provide pre-release supervision in a halfway house, any defendant in this position is already

being treated more harshly than a person who, whether here legally or not, committed a crime in

the United States. Given that he had never traveled to the United States before he was arrested in

Israel and extradited here he has even more to fear from American law, not less. It also seems

incongruent with the fact that someone sitting in Russia, South Africa, Madagascar, the United

Kingdom, Thailand, China or Columbia can reach out through the world wide web as quickly

and easily as someone in New York, Washington D.C or Los Angeles yet be treated differently

for guideline purposes.

                       18 U.S.C. §3553(a) Sentencing Factors

       The nature and circumstances of the offense: Mr. Burkov developed and operated

website that allowed others to purchase, and allowed others and him to profit from stolen credit

card data. He also facilitated others in the criminal community in sharing criminal conduct with

each other. The facts of the offense conduct are set out in the Statement of facts at length and are

not repeated here.

       Mr. Burkov is a Russian citizen and was arrested in December 2015 while on vacation in

Israel. He remained incarcerated in Israel as extradition issues played out. Although he initially

agreed to speak with United States law enforcement officials, and in fact did so, Russia quickly

indicated a desire to have him extradited to Russia for trial there. The competing interests

litigated the issue for over three years until a ruling by the Israeli Supreme Court went in the



                                                 6
 Case 1:15-cr-00245-TSE Document 49 Filed 06/19/20 Page 7 of 10 PageID# 263



favor of the United States. After his extradition to the United States, he reviewed the evidence

presented by the Government, consulted with counsel and entered guilty pleas to three counts of

the superseding indictment. It is counsels understanding at no time did Mr. Burkov have the

benefit of American counsel to explain his rights and liabilities on the charges brought against

him in the United States. Though Mr. Burkov is entitled to have that time count toward the

sentence imposed by this Court pursuant to 18 U.S.C. §3585(b)(1), we respectfully ask that the

Court consider the extended time he spent in conditions far different from those in United States

custody.

        History and characteristics of the defendant: Mr. Burkov has lived in Russia his

entire life, and this case is his first and hopefully only ever, criminal conviction. As noted above,

Aleksei’s father died when he was a young teenager. Aleksei himself was the youngest of three

children in the family. His father’s death had a significant negative impact on the family

financially and he describes times as difficult. It was after his father’s death that he befriended

people on the internet and eventually involved himself in illegal behavior. This eventually

evolved into the conduct in this case.

       Despite his conduct, he has maintained close ties with his mother and sisters who have

written letters of support and we do ask they be taken into consideration.

       (2) the need for the sentence imposed (A) to reflect the seriousness of the offense, to
  promote respect for the law, and to provide just punishment for the offense; (B) to afford
  adequate deterrence to criminal conduct; (C) to protect the public from further crimes
  of the defendant; and (D) to provide the defendant with needed educational or vocational
  training, medical care, or other correctional treatment in the most effective manner:

       As far as deterrence is concerned, policy and opinion are all over the place. For example

in 2016, the U.S. Department of Justice Office of Justice Programs published an informational

brochure entitled “Five Things About Deterrence” available at

https://www.ncjrs.gov/pdffiles1/nij/247350.pdf. That publication summarized scientific and
                                                  7
 Case 1:15-cr-00245-TSE Document 49 Filed 06/19/20 Page 8 of 10 PageID# 264



research findings and noted specifically noted that “[L]aws and policies designed to deter crime

by focusing mainly on increasing the severity of punishment are ineffective partly because

criminals know little about the sanctions for specific crimes. More severe punishments do not

“chasten” individuals convicted of crimes, and prisons may exacerbate recidivism.” Further

research references are contained therein. Suffice it to say that “deterrence” is an easy term to

enunciate but a difficult term to translate.

Avoidance of unwanted disparity in sentences: In the related case of U.S. v. Yeliseyev,

1:16CR310, an original sentence of 72 months was imposed. This represented a variance

sentence from the guidelines of 97-121 months and was later reduced to 48 months.

       As for fraud related sentences generally, in addition to the discussion above, the U.S.

Sentencing Commission just recently published the Interactive Data Analyzer (IDA) described as

”an online tool that can be used to explore, filter, customize, and visualize federal sentencing

data” available at https://www.ussc.gov/research/interactive-data-analyzer. In utilizing that tool,

for the Eastern District of Virginia, fraud sentences for 2019 resulted in average and median

imprisonment lengths of 37 and 27 months respectively and only 2.4% of cases resulted in

sentences of 120 months or more – very consistent with the observations in the Iowa Law

Review article cited above.

The need to provide restitution to victims of the offense: The parties will present a restitution

order in favor of Capital One Bank in the amount of $7,000.63. This has been the only claim of

which we are aware based on the notice published by the Government pursuant to the Court’s

permission.

       Defendant has also agreed to a money judgment for forfeiture purposes consistent with

Paragraph 11 of the Plea Agreement in this matter.



                                                 8
 Case 1:15-cr-00245-TSE Document 49 Filed 06/19/20 Page 9 of 10 PageID# 265




                                          CONCLUSION

       This is the difficult decision the court must make this case - how much prison time is

enough, but not too much, to meet the aims of 18 U.S.C. §3553(a) in a case where the Guidelines

fail to suggest a fair sentence. The statutory maximum sentence in this case is 180 months based

on the counts of conviction. The national average for fraud cases is much lower as reflected

above and fairly consistently below guidelines.

       As for Mr., Burkov, his statement professes that he is done with criminal behavior. He

has now had over 4 ½ years within the confines of various institutions, solely as a result of his

arrest on the charges in this case, to think about his situation; separation from his family, and loss

of his relationships that he treasured. Aleksei was 26 at the time of his arrest and just turning

turned 30. He is a bright and engaging individual and has the ability to have a successful

recovery from this past life. A sentence of no more than 84 months, coupled with this Court’s

orders on restitution and forfeiture, would be more than enough to reflect the seriousness of the

offense, promote respect for the law and provide just punishment. As a Russian national with

some college experience, there is little educational or vocational treatment available in a federal

prison that would help him to any great extent. He suffers from a chronic thrombosis condition

requiring continuing medication. He will be subject to deportation upon release there are no

programs available that result in any reduction of sentence or sentence credit available to him.

        The Government asks that the Court impose a significantly higher sentence to adequately

deter others from perpetrating similar crimes. Again, greater sentences do not result in greater

deterrence. Seven years in prison is more than enough to afford adequate deterrence for future

criminal conduct and protect the public from further crimes of others. Given that Mr. Burkov



                                                  9
 Case 1:15-cr-00245-TSE Document 49 Filed 06/19/20 Page 10 of 10 PageID# 266



had never been to the United States before and was arrested in Israel, the tremendous power of

the United States to apprehend criminals around the world is clear. Coupled with seven years in

prison, there is no question that Mr. Burkov’s former associates will know what they face if they

violate American law. The people of the United States have the additional security of knowing

that Mr. Burkov will be deported following his sentence.

       Given that he has already been taken from his home and family to be held in custody in

two foreign countries where he does not speak the language, has no family or friends and is not

eligible for any program that would shorten his sentence, his sentence will be harsher than those

served by most others serving time in the Bureau of Prisons, We believe that a sentence of no

more than 84 months would accomplish all of the goals of 18 U.S.C. §3553(a).


                                                      Respectfully submitted,

                                                      ____________/s/______________
                                                      Gregory E. Stambaugh
                                                      VSB # 16089
                                                      Counsel for Defendant
                                                      Law Office of Gregory E. Stambaugh
                                                      9100 Church Street, Ste 103
                                                      Manassas, VA 20110
                                                      Phone: (703) 331-0220
                                                      Fax: (703) 331-3588
                                                      gregslaw@verizon.net

                                 CERTIFICATE OF SERVICE

        I certify that a true and accurate copy of the foregoing was electronically filed and served
via the Court’s CM/ECF system to all counsel of record this 19th day of June, 2020.
        I also certify that on the same date, I will send a true and correct copy of the foregoing by
e-mail to the following:
       William Byerley
       United States Probation Officer
       william_byerley@vaep.uscourts.gov
                                                      ____________/s/_______________
                                                      Gregory E. Stambaugh
                                                      VSB # 16089
                                                 10
